Title: To Thomas Jefferson from John McNairy, 5 February 1807
From: McNairy, John
To: Jefferson, Thomas


                        
                     Sir
                     
                            February 5th. 1807.
                        
                        I am informed by a letter from the Honrble William Dickson, that you have established it as a rule, that you will not exercise the pardoning power, unless the Judge, before whom the person is convicted, shall recommend him.
                  In the case of Joseph Moore who was convicted for forging bank notes of the bank of the United States, the representations made to me of his good conduct and Voluntary industry, since his confinement, has made very favorable impressions on my mind. and I can say that the feelings arising from a view of suffering humanity, together with the hope, which I entertain of his reform, would induce me to extend a pardon to him, was I vested with that power.
                  I am Sir very respectfully Your Obedt. Servt.
                        
                            John McNairy
                     
                        
                    
                     [Order by TJ:]
                     Feb. 24. 1807.
                     Let a pardon issue
                                          
                  
                            
                            Th: Jefferson
                     
                        
               